DETAILED ACTION
	This Office action is responsive to communication received 05/11/2022 – Power of Attorney and Statement Under 37 CFR 3.73; 05/16/2022 – Amendment, including Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10413792; 9925442; and 9421435 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
	In the arguments received 05/16/2022, the applicant contends that the primary reference to Aizawa (USPN 5,616,088) fails to teach or suggest that the weight material housed within the cavity in the sole portion is more flexible and lighter than the sole material, noting that Aizawa presents a weight member made of a material greater in specific gravity than the head body and that changing the weight material in Aizawa to incorporate a material that is lighter and more flexible than the sole material contradicts the teachings in Aizawa. The applicant contends that none of the secondary references cure the deficiencies in Aizawa.  The applicant further his arguments by stating that the secondary teaching to Roach (US PUBS 2010/0056297) does not teach a weight member having a variable density.  As part of this argument, the applicant notes that Roach teaches a lightweight portion in a top line rail and not the sole portion, arguing that the secondary body member (located in the sole) comprises a material of greater density than the sole material and, as is the case with Aizawa, presents an arrangement wherein weight is concentrated nearer the sole to lower the center of gravity.  The applicant contends that a combination of Aizawa and Roach would not have taught the use of a weight material that is more flexible and lighter than the sole material.  	
	IN RESPONSE:
In response, it is generally agreed that Aizawa does not explicitly teach that the weight material of the sole is more flexible and lighter than the sole material.  However, the difference between the density of the sole material and the density of the weight material appears rather negligible.  For instance, Aizawa states that the club head body is made of stainless steel or soft iron (i.e., col. 2, lines 64-65).  Stainless steel typically comprises a density of 8.03 g/cc while soft iron (using carbon steel as an example) typically comprises a density of about 7.86 g/cc.  Aizawa further states that the weight may be formed of beryllium/copper alloy (i.e., col. 6, lines 44-45).  The density of beryllium/copper is typically about 8.25 g/cc. Though the weight material indeed comprises a slightly higher density than the sole material in Aizawa, one of ordinary skill in the art would have been well aware of the effects of substituting one material for another for the weight material in the sole cavity.  To this point, the applicant’s attention is directed to the new rejection herein below and based in part upon the newly-cited reference to Ivanova (USPN 8,911,302).  Here, Ivanova teaches that a material housed within the pocket in the sole of an iron-type club head may be selected to fine-tune the performance and/or sound and feel of the golf club head.  Ivanova continues by teaching that the pocket may be filled with dampening or weight materials, to adjust the sound and feel of the club head.  The full extent of the teachings of Ivanova and the reasoning for combining Ivanova with the Aizawa reference is provided herein below and will not be repeated here, for brevity. 
Regarding the additional teachings relied upon in Roach, it is noted that Roach clearly discusses a manner of establishing selectively varying material density along the sole portion from heel to toe. Regardless of the material used or selected for the pocket in the sole of the Aizawa device, the teaching in Roach would have suggested to the skilled artisan that the weight distribution of a club head may be influenced by using either a material with a homogeneous density or a material in which the density selectively varies along the heel/toe direction of the sole. 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (USPN 5,616,088) in view of Ivanova (USPN 8,911,302) and Roach (US PUBS 2010/0056297). 
As to claims 1-4 and 8, reference is made to annotated FIGS. 1, 2 and 4, along with the written explanations herein below: 
     
    PNG
    media_image2.png
    639
    1018
    media_image2.png
    Greyscale

       
    PNG
    media_image3.png
    805
    679
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    700
    950
    media_image4.png
    Greyscale

As to claim 1, Aizawa shows a golf club head (45) comprising: a face comprising a strikeface (29) and a backside opposite the strikeface; a head CG from which a gravity vector extends (i.e., every club head includes a head CG); a shaft axis extended along a shaft axis plane; a head heel portion; a head toe portion; and a sole coupled to the face and comprising a sole bottom side and a sole port structure having a port cavity (39) extending into the sole from the sole bottom side; and a weight (43) insertable into the port cavity along an insertion axis; wherein: the sole port structure comprises: a cavity opening located at the sole bottom side for access to the port cavity; a cavity heel end at the head heel portion; a cavity toe end at the head toe portion; a cavity front wall toward the face and extended between the cavity heel end and the cavity toe end; and a cavity rear wall away from the face and extended between the cavity heel end and the cavity toe end; and a cavity thickness measured orthogonal to the insertion axis, between the cavity front wall and the cavity rear wall section, wherein the cavity thickness varies along the cavity length; when the weight (43) is inserted into the port cavity via the cavity opening: the weight (43) is abutted against the cavity front wall and against the cavity rear wall; when the golf club head is at address, with the shaft axis plane parallel to the gravity vector and orthogonal to a ground plane: the port cavity comprises a cavity length, measured parallel to the ground plane, from the cavity heel end to the cavity toe end; the strikeface comprises a strikeface length; and the cavity length is approximately 30% to approximately 90% of the strikeface length (i.e., see annotated FIG. 1). 
Aizawa lacks the specific feature the weight material is more flexible and lighter than the sole member, as now recited in claim 1.   Ivanova, in an analogous iron-type club head made of metal material (i.e., Ivanova teaches the head is cast or forged; col. 3, lines 47-50) with a port or pocket (40) located in a sole portion (14), teaches that a material housed within the pocket may be selected to fine-tune the performance and/or sound and feel of the golf club head (i.e., col. 1, lines 19-24; col. 3, lines 43-47).  Ivanova continues by teaching that the pocket (40) may be filled with dampening or weight materials, to adjust the sound and feel of the club head and that the materials may comprise dampening or weight materials having a density of 1.47 g/cc to 17 g/cc or a combination of materials (i.e., col. 4, lines 10-21). In some embodiments, Ivanova makes use of an insert (7), which essentially is a cap (5) made of varying materials and teaches that the materials and configuration of the insert may be varied to fine-tune the location of the center of gravity or alter the moment of inertia as well as to control the sound and feel of the club head (i.e., col. 4, lines 30-39).  Also, the pocket may be used to hold vibration dampening material (i.e., col. 4, lines 54-60).  In view of the patent to Ivanova, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by replacing the weight material (43) in the sole (27) with a weight material that is more flexible and lighter than the sole material, with there being a reasonable expectation of success that the replacement of the weight material in Aizawa with a material that is more flexible and lighter than the sole material would have enabled the skilled artisan to change the feel of the club head and/or change the mass distribution of the club head for improved club head performance.  As Ivanova teaches that the make-up of the material in the sole pocket (40) directly influences the weighting characteristics and vibration dampening characteristics of the club head, the skilled artisan would have been guided to select a suitable material for the weight material in Aizawa based upon the particular requirements of an individual golfer.  In fact, Ivanova, as explained above, provides that the density of the selected material may fall within a range that typically harbors both metallic and non-metallic materials.  For example, Aizawa notes that the weight member may comprise beryllium/copper while the main head body (including the sole) is made of soft iron or stainless steel.  The density of beryllium/copper is 8.25 g/cc, which falls within the range of dampening or weight materials having a density of 1.47 g/cc to 17 g/cc disclosed by Ivanova.  Note that the applicant discloses an example of a flexible and lighter material as a material such as thermoplastic elastomer (TPE) and/or a thermoplastic polyurethane (TPU) having a density between 1 g/cc to 9 g/cc (Specification, paragraph [0035]).  These density values likewise fall within the range of material densities disclosed by Ivanova.  Here, the mere substitution of one material used in Aizawa with a different material as presented in Ivanova to take advantage of the properties of the selected material would have been obvious to one of ordinary skill in the art and before the effective filing of the claimed invention.  Substituting a lighter and more flexible material (i.e., a material with lower density than the sole material), such as a material comprising a vibration dampening characteristic (i.e., typically a non-metallic material) for the metallic material of Aizawa would have yielded the predictable result of reducing unwanted vibration, changing the sound of the head and/or changing the weight distribution of the club head, all advantages specifically taught by Ivanova.  Such a substitution of materials to yield the predictable results stated herein supports a conclusion of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Aizawa also lacks the specific feature the weight comprises a material having a density that varies along the cavity length.  Roach shows it to be old in the art to incorporate a weight within a lower sole portion of an iron-type club head, wherein the density of the weight material may be varied along the length of the weight so that the overall weight of the club head may be customized.  See FIG. 14 and paragraph [0058] in Roach.  In view of the publication to Roach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by substituting a weight of varying density for the weight (43), with there being a reasonable expectation of success that incorporating a weight with varying density would have enabled the skilled artisan to locate more or less weight along selective portions of the sole so that the mass balance of the club head would have been more precisely tailored to the needs of an individual golfer.  
As to claim 2, when the golf club head is at address, the port cavity comprises: a cavity height, measured parallel to the insertion axis, between the cavity opening and a cavity inner end opposite the cavity opening; a cavity center section, centered relative to the cavity length, and extending throughout approximately 75% of the cavity length, wherein the cavity length is at least 15 times greater than the cavity thickness.  A comparison of annotated FIGS. 1 and 4 shows that the cavity length is at least 15 times greater than the cavity thickness.   FIG. 1 also shows that the cavity height extends the entire length of the port cavity.  
As to claim 3, the cavity length is at least 3 times greater than the cavity height.  A comparison between the annotated “Cavity length” in FIG. 1 and the “Cavity height” shown in FIG. 2 shows this claimed relationship. 
As to claim 4, the cavity length is at least approximately 70% of the strikeface length. Annotated FIG. 1 shows the claimed relationship between the cavity length and the strikeface length. 
As to claims 5, 9, 13 and 16, Aizawa, as modified by Ivanova and Roach, does not explicitly disclose wherein: the cavity front wall comprises a cavity front wall area of approximately 250 mm2 to approximately 400 mm2 behind the strikeface (claim 5), nor does Aizawa explicitly disclose wherein: the cavity thickness varies from approximately 2 mm to approximately 10 mm (claim 9).  Further, Aizawa does not explicitly disclose wherein: the sole port structure comprises a cavity inner end opposite the cavity opening; and a cavity height, measured from the cavity inner end to the cavity opening and parallel to the insertion axis, is approximately 2 mm to approximately 18 mm (claim 13).  Last, Aizawa does not explicitly disclose wherein: the golf club head comprises: the cavity front wall depth is approximately 2 mm to approximately 15 mm, measured orthogonal to the strikeface at a minimum distance from the strikeface to the cavity front wall (claim 16).  Considering that the weight member (43) in the cavity must be securely held and considering that the size of the weight member (43) as well as the location of the cavity and weight along the sole will have an effect on the location of the center of gravity of the club head, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa to include suitable dimensions for the cavity front wall area, cavity thickness, cavity height and cavity front wall depth, with there being a reasonable expectation of success that providing an adequately-dimensioned cavity and locating the cavity an appropriate distance from the striking face and further sizing the thickness and height of the cavity to completely receive and retain the weight member (43) would have enabled the skilled artisan to more accurately locate the center of gravity of the club head.  Noting that the claimed dimensions have not been detailed by the applicant with any degree of criticality, it would appear that the claimed dimensions present a mere change in size and change in shape for the sole port and weight structure, which includes the makeup of the cavity.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
As to claim 8, the sole comprises a maximum sole thickness measured orthogonal to the shaft axis plane; and when the golf club head is at address: the port cavity comprises: a cavity height, measured parallel to the insertion axis, between the cavity opening and a cavity inner end opposite the cavity opening; a cavity center section, centered relative to the cavity length, and extending throughout approximately 75% of the cavity length; and the cavity thickness is approximately 8% to approximately 50% of the maximum sole thickness. Annotated FIG. 4 clearly shows that the cavity thickness (i.e., either “A” or “B”) is between approximately 8%-50% of the maximum sole thickness.  
/
/
/
/
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (USPN 5,616,088) in view of Ivanova (USPN 8,911,302), Roach (US PUBS 2010/0056297) and Peters (USPN 6,093,112). 
Aizawa, as modified by Ivanova and Roach, does not explicitly disclose that when the golf club head is at address: the head CG is defined by a combined mass of the golf club head and the weight when the weight is inserted into the port cavity; and the port cavity is located fully below the head CG.  Here, Peters teaches an arrangement in which a cavity-backed iron-type golf club head includes a weight positioned in a lower cavity port adjacent the sole, and wherein the port cavity is located fully below the CG in order make it easier for a golfer to provide added lift (i.e., get the golf ball airborne).  See col. 16, lines 57-65 in Peters. Note that Aizawa already recognizes placement of a weight portion at least at extreme portions of a periphery of the club head (i.e., Aizawa states that at least one port and weight therein may be provided to enlarge the sweet spot and enhance the moment of inertia for enhanced stability of a struck golf ball; col. 1 lines 60-67; col. 3, lines 45-61; and col. 4, lines 41-53).  In view of the patent to Peters, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by locating the port or recess (39) shown in FIG. 4 to be situated completely below the head CG in order to maintain more weight lower in the sole portion of the club head as there would have been a reasonable expectation of success that maintaining the port and the weight associated with the port below the head CG would enhance the lift and directional stability of a struck golf ball.  

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (USPN 5,616,088) in view of Ivanova (USPN 8,911,302), Roach (US PUBS 2010/0056297) and Belmont (USPN 7513835).  Aizawa, as modified by Ivanova and Roach, lacks an explicit disclosure of when the golf club head is at address: the head CG is defined by a combined mass of the golf club head and the weight when the weight is inserted in the port cavity; and a head CG height, measured from the head CG to the ground plane and parallel to the gravity vector, is approximately 10 mm to approximately 30 mm.  Here, Belmont shows an arrangement in which the CG height measured from the ground plane is about 20.5 mm, with the club head arrangement in Belmont providing a club head that offers a straighter more controlled shot (i.e., FIG. 11B and col. 7, lines 52-61).  In view of the patent to Belmont, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by maintaining the CG at a height between approximately 10-30 mm above a ground plane, the motivation being to enhance the ball striking characteristics of the golf club head (i.e., allowing for straighter, more controlled shots). 
Allowable Subject Matter
Claims 6, 10-12, 14 and 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Biafore shows a sole cavity with a dampening material inserted therein (Figs. 4, 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant’s amendment to claim 1 to include the language “the weight material is more flexible and lighter than the sole material” necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711